Citation Nr: 0719672	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-24 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a disability of the 
legs.

3.  Entitlement to nonservice-connected pension, to include 
special monthly pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 10, 1944 to 
August 28, 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2003 and May 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claims for service connection for a back 
disability and a disability of the legs, and denied his 
claims for nonservice-connected pension and special monthly 
pension.

The issue of entitlement to service connection for special 
monthly pension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The veteran's current disability of the legs (peripheral 
vascular disease with claudication) first manifested many 
years after service and is not related to his service or to 
any aspect thereof.

2.  The veteran's current back disability (degenerative disc 
disease of the lumbar spine) first manifested many years 
after service and is not related to his service or to any 
aspect thereof.

3.  The veteran had a total 50 days of active service, from 
July 10, 1944 to August 28, 1944.

4.  The veteran served during a period of war.

5.  The veteran was not discharged or released from service 
for a service-connected disability.



CONCLUSIONS OF LAW

1.  The veteran's disability of the legs (peripheral vascular 
disease with claudication) was not incurred in or aggravated 
by his active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  The veteran's back disability (degenerative disc disease 
of the lumbar spine) was not incurred in or aggravated by his 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

3.  The veteran does not meet the threshold eligibility 
requirements for the receipt nonservice-connected pension 
benefits, to include special monthly pension.  38§ U.S.C.A. 
§§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 
3.203, 3.314 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis and vascular 
disease, will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  However, as the veteran in this 
case did not serve for a period of 90 days, he is not 
eligible for service connection on a presumptive basis.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As an initial matter, the Board notes that according to the 
National Personnel Records Center (NPRC), the vast majority 
of the veteran's service records are presumed to have been 
destroyed in a fire in 1973.  When a veteran's records have 
been destroyed, VA has an obligation to search for 
alternative records that might support the veteran's case.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  In the 
December 2003 rating decision, the RO advised the veteran of 
the loss of his service medical records.  He was also 
informed that a search for records from the Office of the 
Surgeon General had also been unsuccessful.  In 
correspondence dated in March 2004, the veteran acknowledged 
the loss of his service medical records.

The one available service record in this case is the 
veteran's certificate of honorable discharge from service, 
dated on August 28, 1944.  The certificate shows that the 
veteran was honorably discharged by reason of "Section VIII, 
AR 615-360."  Section VIII of Army Regulation 615-360 (1944) 
provided for discharge from service for undesirable habits or 
traits of character.  While the veteran's service records are 
unavailable and it is thus unclear for exactly which 
undesirable habit or trait of character the veteran was 
discharged (his character was actually described as 
"Excellent"), it is clear from this notation that the 
veteran was not discharged from service due to a physical or 
medical disability incurred in or aggravated by service.  

A.  Back

The veteran contends that the degenerative disc disease of 
his lumbar spine is the result of his active service.  He 
does not point to a specific incident or injury in service, 
but rather states that after service his back was never the 
same.  In this regard, he submitted several statements from 
friends and family members in support of his claim, each 
indicating that the veteran's back was never the same after 
his discharge from service, and that his back pain had 
required him to spend much of his time in bed.

Because the veteran's service medical records are 
unavailable, his account of back injury as a result of 
service cannot be corroborated by his service medical 
records.  The Board thus finds that chronicity in service is 
not established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current spine disability.  38 C.F.R. § 3.303(b).  The veteran 
has stated that he did not seek professional treatment for 
his back pain for many years after his discharge from 
service.  In the interim, he treated his back pain by 
self-imposed bed rest.  The first clinical evidence of 
treatment for a lumbar spine disability is dated in October 
2000, when the veteran sought treatment from a private 
physician.  At that time, the veteran complained of lumbar 
spine discomfort, for which he was prescribed kenalog and 
lidocaine.  Subsequent treatment records regularly reflect 
complaints regarding the back.  An X-ray of the spine taken 
in April 2004 revealed degenerative disc disease of the 
lumbar spine.  At no time has any treating provider related 
the veteran's back disability to his period of active 
service.

The first clinical evidence of treatment for back problems is 
dated in October 2000, 56 years after the veteran's 
separation from active service.  In view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no clinical evidence of a chronic back 
disability during the veteran's period of active service.  As 
there is no evidence of a back problem during the veteran's 
service, the Board finds that a VA examination is not 
required in this case.  Finally, there is no evidence 
establishing a medical nexus between military service and the 
veteran's current degenerative disc disease of the lumbar 
spine.  Thus, service connection for a back disability is not 
warranted.

The Board has considered the veteran's assertions, as well as 
those of his friends and family, relating his back problems 
to his period of active service.  However, to the extent that 
the veteran and his friends and family relate his current 
problems to his service, their opinions are not probative.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(laypersons are generally not competent to opine on matter 
requiring knowledge of medical principles).  The Board 
acknowledges that the veteran and his friends and family are 
competent to give evidence about what the veteran 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Additionally, although 
lay evidence is acceptable to prove symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The veteran also alleges continuity of symptomatology since 
service.  His allegations, however, are not supported by the 
objective evidence.  The evidence as a whole shows no 
continuity of symptomatology of a lumbar spine disability 
since service.  38 C.F.R. § 3.303(b) (2006); Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this case, the Board finds that VA has met 
this heightened duty, as multiple attempts to locate records 
were made.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's back disability first manifested many years 
after his period of active service and is not related to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disability, the "benefit of 
the doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Legs

The veteran contends that his leg pain (diagnosed as 
peripheral vascular disease with claudication) is the result 
of his active service.  He does not point to a specific 
incident or injury in service, but rather states that after 
service his legs were never the same.  In this regard, he 
submitted several statements from friends and family members 
in support of his claim, each indicating that the veteran's 
legs were never the same after his discharge from service, 
and that his leg pain had prohibited him from engaging in 
farming, as he had done prior to entering service.

Because the veteran's service medical records are 
unavailable, his account of leg pain (peripheral vascular 
disease with claudication) as a result of service cannot be 
corroborated by his service medical records.  The Board thus 
finds that chronicity in service is not established in this 
case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current disability of the legs.  38 C.F.R. § 3.303(b).  The 
veteran has stated that he did not seek professional 
treatment for his leg pain for many years after his discharge 
from service.  In the interim, he treated his leg pain by 
resting.  The first clinical evidence of treatment for 
complaints of leg pain is dated in June 2001, when the 
veteran sought treatment from a private physician.  At that 
time, the veteran complained of weakness in his legs.  
Physical examination revealed a tender right knee and 
cellulitis.  On examination one week later, the veteran 
reported that his right knee was "better."  Subsequent VA 
and private treatment records show continued complaints of 
pain and weakness in the legs, worse on the right than on the 
left.  Beginning in May 2004, the veteran's pedal pulses are 
noted to be weak but palpable.  In November 2004, the veteran 
complained of burning in his lower extremities.  His pedal 
pulses were poorly palpable.  On further evaluation in 
November 2004, he was diagnosed with peripheral vascular 
occlusion with good femorals and no popliteal or pedal pulse 
on the right.  In January 2005, the veteran was diagnosed 
with peripheral vascular disease of both lower extremities 
with claudication.  Subsequent records show that the veteran 
has undergone surgical treatment for peripheral vascular 
disease.  At no time has any treating provider related the 
veteran's peripheral vascular disease with claudication to 
his period of active service.

The first clinical evidence of treatment for peripheral 
vascular disease is, at the earliest, dated in October 2000, 
56 years after the veteran's separation from active service.  
In view of the lengthy period without evidence of treatment, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no clinical evidence of a chronic 
disability of the legs during the veteran's period of active 
service.  As there is no evidence of leg problems during the 
veteran's service, the Board finds that a VA examination is 
not required in this case.  Finally, there is no evidence 
establishing a medical nexus between military service and the 
veteran's current peripheral vascular disease of the 
bilateral lower extremities with claudication.  Thus, service 
connection for a disability of the legs is not warranted.

The Board has considered the veteran's assertions, as well as 
those of his friends and family, relating his leg problems to 
his period of active service.  However, to the extent that 
the veteran and his friends and family relate his current 
problems to his service, their opinions are not probative.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(laypersons are generally not competent to opine on matter 
requiring knowledge of medical principles).  The Board 
acknowledges that the veteran and his friends and family are 
competent to give evidence about what the veteran 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Additionally, although 
lay evidence is acceptable to prove symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The veteran also alleges continuity of symptomatology since 
service.  His allegations, however, are not supported by the 
objective evidence.  The evidence as a whole shows no 
continuity of symptomatology of a disability of the legs 
since service.  38 C.F.R. § 3.303(b) (2006); Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this case, the Board finds that VA has met 
this heightened duty, as multiple attempts to locate records 
were made.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's disability of the legs first manifested many 
years after his period of active service and is not related 
to his active service or to any incident therein.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for a disability of the legs, the 
"benefit of the doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Eligibility for Nonservice-connected Pension Benefits, to 
include Special Monthly Pension

Veterans are entitled to VA nonservice-connected pension 
benefits if they are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, provided that they have the requisite 
service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) 
(2006).  A veteran meets the necessary service requirements 
if he served in active military, naval, or air service under 
one of the following conditions:  1) for 90 days or more 
during a period of war; 2) during a period of war and was 
discharged or released from service for a service-connected 
disability; 3) for a period of 90 consecutive days or more 
and such period began or ended during a period of war; or 4) 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

World War II is defined as the period beginning on December 
7, 1941, and ending on December 31, 1946.  38 U.S.C.A. 
§ 101(9); 38 C.F.R. § 3.2(e).  

VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying the character of a 
claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 
Vet. App. 530 (1992).

Here, the Board finds that the appellant is a veteran, but 
finds that he did not complete 90 days of active service.  
See 38 C.F.R. § 3.1 (2006).  Additionally, as the veteran is 
not service-connected for any disability, the Board finds 
that he was not discharged or released from service for a 
service-connected disability.  There is no indication that 
the service information pertinent to the veteran is 
incorrect, and service department verification of service 
indicates that he had one period of service which lasted 50 
days.  Therefore, he does not have the qualifying length of 
service to render him eligible for nonservice-connected 
pension benefits under the law.  

In sum, the veteran's service does not meet the threshold 
criteria for basic eligibility for nonservice-connected 
pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  
He did not serve in active military, naval, or air service 
for 90 days or more during a period of war.  The record also 
does not reflect that he was discharged or released from 
service for a service-connected disability, nor does the 
record indicate that he should have received such a 
discharge.  He is not shown to have served on active duty for 
a period of 90 consecutive days or more which began or ended 
during a period of war.  Finally, he did not serve on active 
duty during more than one period of war for an aggregate 90 
days or more.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because the veteran's 
service does not meet the criteria described, he does not 
meet the basic eligibility requirements for nonservice-
connected pension, and the claim must be denied based upon a 
lack of entitlement under the law.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003 relating to 
the claims for service connection for disabilities of the 
legs and back; rating decisions in December 2003, March 2004, 
and May 2005;and a statement of the case in May 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  While the 
veteran did not receive correspondence regarding the 
requirements for nonservice-connected pension, the Board 
finds that because that claim was limited to statutory 
interpretation, the notice provisions do not apply with 
regard to that issue.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  In sum, the Board finds 
that any defect with regard to the timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA 
has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
July 2006 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a back disability is denied.

Service connection for a disability of the legs is denied.

Entitlement to nonservice-connected pension, to include 
special monthly pension, is denied.



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


